ENTRY ORDER

                                            2017 VT 97

                          SUPREME COURT DOCKET NO. 2017-346

                                     OCTOBER TERM, 2017

 State of Vermont                                  }     APPEALED FROM:
                                                   }
                                                   }
    v.                                             }     Superior Court, Caledonia Unit
                                                   }     Criminal Division
                                                   }
 Ryan D. Stimpson                                  }     DOCKET NO. 298-6-17 Cacr

                                                         Trial Judges: Elizabeth Mann,
                                                                       Thomas J. Devine

                         In the above-entitled cause, the Clerk will enter:

        ¶ 1.    Defendant, Ryan Stimpson, appeals the decision of the superior court to deny his
motion to reconsider the revocation of his conditions of release and bail pursuant to 13 V.S.A.
§ 7575. We conclude that the court’s ruling was supported by the proceedings below, and we
therefore affirm.

       ¶ 2.    The record indicates that defendant was arrested for domestic assault, 13 V.S.A.
§ 1042, and released with conditions on June 19, 2017. Defendant was prohibited from having
any contact with complainant, the alleged victim of his assault, and he had to stay at least 300 feet
away from her person, her home, and her place of employment. The court set no bail amount.

         ¶ 3.   Within an hour of his release, defendant went to complainant’s place of
employment and allegedly threatened to burn it down. Three weeks later, on July 6, defendant
went to complainant’s home again, resulting in additional charges of domestic assault and reckless
endangerment. Allegedly, defendant drove down the road at a high rate of speed while
complainant hung onto the truck, inducing her to jump out; defendant also rapidly “pursued” her
with the truck while she ran into her house. During that incident, complainant promised defendant
that she would not call the police if he would return her to her home. Ten weeks after his initial
release on conditions, on August 27, defendant went to complainant’s home again. Testimony
conflicted regarding that incident, but it led to four new counts of violations of conditions.
According to complainant’s statement to the police, defendant had arrived without invitation and
yelled at her child. When she said she would call the police if he did not leave, he threatened to
kill her, and he said that “she would pay for it and be sorry.”

       ¶ 4.    Based on these events, the State moved to revoke conditions of release and bail
pursuant to 13 V.S.A. § 7575. The court granted the motion and revoked conditions of release and
bail on September 1, 2017. The court denied defendant’s motion to reconsider on September 19,
2017. This appeal ensued.

        ¶ 5.    The superior court found by a preponderance of the evidence that defendant
violated the conditions of his release, and defendant does not contest that finding. The court further
held that defendant’s actions intimidated or harassed a victim or potential witness in violation of
13 V.S.A. § 7575(1), and his violations constituted a threat to the integrity of the judicial system
in violation of 13 V.S.A. § 7575(3). The court based its ruling on the “quality” of the violations,
which were “significant and repeated” and “of a seriously threatening nature.”

        ¶ 6.    On appeal, defendant argues that his actions have not threatened the integrity of the
judicial system. He points out that his actions have not made complainant unwilling to testify; in
fact, she has testified that she is not currently afraid of defendant and not afraid of testifying in the
future. In his motion to reconsider the revocation of conditions and bail, defendant also argued
that the court should have explored alternatives to revocation, such as stricter conditions.

        ¶ 7.   Pursuant to 13 V.S.A. § 7556(b), we will “affirm the lower court’s ruling if it is
supported by the proceedings below.” State v. Gates, 2016 VT 36, ¶ 8, 201 Vt. 502, 145 A.3d 233
(quotation omitted).

       ¶ 8.     Section 7575 of Title 13 permits revocation of bail in five situations. 13 V.S.A.
§ 7575. The court approved the revocation of bail under § 7575(1) and § 7575(3), so we focus our
analysis on those two provisions:

                 The right to bail may be revoked entirely if the judicial officer finds
                that the accused has:

                 (1) intimidated or harassed a victim, potential witness, juror or
                judicial officer in violation of a condition of release; or . . .

                 (3) violated a condition or conditions of release which constitute a
                threat to the integrity of the judicial system . . . .

13 V.S.A. § 7575.

       ¶ 9.    We construe § 7575 in light of Vermont’s constitutional right to bail, which we
have interpreted as restricting the statute’s reach. See Vt. Const. ch. II, art. 40; see also State v.
Sauve, 159 Vt. 566, 570, 621 A.2d 1296, 1299 (1993). Vermont’s Constitution provides:

                 Excessive bail shall not be exacted for bailable offenses. All
                persons shall be bailable by sufficient sureties, except as follows:

                  (1) A person accused of an offense punishable by death or life
                imprisonment may be held without bail when the evidence of guilt
                is great.




                                                   2
                (2) A person accused of a felony, an element of which involves an
               act of violence against another person, may be held without bail
               when the evidence of guilt is great . . . .

Vt. Const. ch. II, art. 40. Unlike the federal Constitution, which requires only that bail not be
“excessive,” the Vermont Constitution begins with an “explicit guarantee” of “bail as a matter of
right.” U.S. Const. Amend. VIII (alteration omitted); Sauve, 159 Vt. at 571, 621 A.2d at 1299
(alterations omitted). Only in “very limited and special circumstances where the State’s interest
is legitimate and compelling” may the court “deny bail in the face of the constitutional right.”
Gates, 2016 VT 36, ¶ 11 (quotation omitted).

        ¶ 10. Consequently, a court may revoke bail under § 7575 only when the facts indicate a
“palpable threat to the judicial process—for example, to prevent a destruction of evidence or
intimidation or endangerment of a witness.” Id. ¶ 9. Such a threat “would constitute a compelling
and legitimate state interest.” Id. Bail may never be revoked based on “a breach of conditions
alone.” Sauve, 159 Vt. at 570, 621 A.2d at 1298. Nor may the court revoke bail only “because
[defendant] may endanger the public.” Id. “Preventive detention . . . [is] never an acceptable
reason to deny bail.” Id. In sum, the court may not revoke conditions of release and bail pursuant
to § 7575 unless the court finds by a preponderance of the evidence that (1) defendant violated the
conditions of release, and (2) the violations “constituted a threat to the integrity of the judicial
system.” Gates, 2016 VT 36, ¶ 19.

         ¶ 11. The proceedings below demonstrate defendant engaged in repeated, severely
threatening actions against an alleged victim and potential witness in violation of § 7575(1) and
(3). As the superior court found, the nature of defendant’s actions—their violence and repetition—
indicate a significant threat to the integrity of this judicial proceeding. We recognize defendant’s
argument that complainant has equivocated in her testimony regarding the violations and that she
has testified to her lack of fear. But we, like the superior court, do not base our holding on the
complainant’s “subjective perception of fear.” Our focus is the threat defendant’s actions posed
to the judicial process. As the superior court stated, “[E]ven if she wasn’t afraid of him, she might
not be here in the courtroom today testifying” if “defendant had been able to run complainant over
with his truck, as he apparently endeavored to do . . . .” Similarly, in domestic violence cases,
equivocating testimony is common; the record shows that complainant was afraid of defendant
“within the recent past,” and “while [complainant] today is not afraid of defendant, that could
change tomorrow and, likewise, her ability and willingness to testify.” Moreover, although
complainant appears to have minimized the July and August incidents in her September testimony,
she nonetheless affirmed that the events happened. In short, defendant’s actions severely
endangered the alleged victim and potential witness. Such serious, repeated, threatening violations
justify revocation of bail under § 7575(1) and (3) and the Vermont Constitution.

        ¶ 12. This ruling is consistent with our previous opinions. For example, in State v. Plant,
we upheld revocation of conditions of release when the violation was a threatened murder-suicide.
165 Vt. 617, 618, 686 A.2d 941, 941 (1996) (mem.). In State v. Brooks, we upheld revocation of
conditions of release when the defendant violated a condition that he not have contact with minors
by yelling at a minor, calling her a “snitch” and a “pig,” driving by her repeatedly, and punching
his hand with his fist, after she told police that he had assaulted her. 2015 VT 13, ¶¶ 1-3, 196 Vt.
604, __ A.3d __ (mem.). In State v. Deyo, we upheld revocation of conditions of release when


                                                 3
the violation was driving through the alleged victim’s neighborhood, causing her to be “scared”
and “physically shaking” and “screaming.” 2015 VT 15, ¶¶ 1, 4, 196 Vt. 606, __ A.3d __ (mem.).
The circumstances here are dramatically different from those in which we have rejected revocation
of conditions of release. See, e.g., Gates, 2016 VT 36, ¶¶ 1, 12 (rejecting revocation of conditions
of release when violation was “incidental” contact with victim); State v. Winn, 2008 VT 123, ¶¶ 1-
2, 4, 184 Vt. 639, 964 A.2d 1178 (mem.) (rejecting revocation of conditions of release when
violation was breaking curfew by sitting outside on a tractor); Sauve, 159 Vt. at 566, 568-69
(rejecting revocation of conditions of release when violation was trespassing).

        ¶ 13. The State has a legitimate and compelling interest in preserving the integrity of the
judicial process, and the court may deny bail under the Vermont Constitution and § 7575 when a
defendant’s violations of conditions of release constitute a “palpable threat to the judicial process.”
Gates, 2016 VT 36, ¶ 9. The proceedings below support the trial court’s finding that defendant’s
“repeated” and “seriously threatening” actions toward the alleged victim and potential witness
constitute such a threat. Accordingly, we affirm the superior court’s ruling.

       ¶ 14. Although defendant did not renew on appeal his argument that the superior court
should have explored alternatives to revocation, we note our agreement with the court that
defendant’s actions indicate a “pattern of conduct . . . [such that] there really is no condition or
combination of conditions that he would respect or follow.” In addition, § 7575 does not require
the court to take less restrictive steps where revocation is justified. Deyo, 2015 VT 15, ¶ 6.

       Affirmed.


                                                  BY THE COURT:



                                                  Paul L. Reiber, Chief Justice

   Publish
                                                  Beth Robinson, Associate Justice
   Do Not Publish

                                                  Karen R. Carroll, Associate Justice




                                                  4